Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1, B1, C1, D1 in the reply filed on 6/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.
Drawings
The drawings are objected to because Fig. 1D relates to region A of Fig. 1B, while paragraph [0027] describes Fig. 1D as relating to region B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor package and method.  However, the inventive concept is directed to a stacked memory device, as cited in claim 1, line 3.
The disclosure is objected to because of the following informalities: paragraph [00109] cites Fig. 8A, however, there is no Fig. 8A in the disclosure.  For the sake of compact prosecution, citation of Fig. 8A is being interpreted as Fig. 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second conductive layer of the first gate flat dummy region" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 12 is interpreted in the instant Office action as follows: “the second conductive layer of the first gate flat dummy region” is equivalent to “the second conductive layer of the first gate flat edge region” as cited in line 4 and illustrated in Fig. 2B.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20210057442 A1).
Regarding claim 1, Zhang discloses a semiconductor device (Fig. 4), comprising: a lower structure (not shown, “substrate” [0032]); a stack structure on the lower structure (“Three-dimensional (3D) semiconductor memory devices”), the stack structure being in a memory cell array region (250) and extending into a connection region (260), and the stack structure including interlayer insulating layers (“further be covered by other dielectric materials” [0079]) and horizontal layers alternately stacked (“gate layers and insulating layers that are stacked alternatingly” [0032]) in the memory cell array region and extending into the connection region; an upper insulating layer (“covered by an insulating layer” [0079]) on the stack structure; gate contact plugs (“contact structures” [0041]) in the connection region; and a memory vertical structure (251) penetrating through the stack structure in the memory cell array region, wherein, in the connection region, a first cross-sectional structure of the stack structure includes a first gate staircase region (261) and a first gate flat region (combination of 270, 280, 290) adjacent to the first gate staircase region, wherein the first gate staircase region includes first gate pads (“contact pads” [0057]) lowering in a first horizontal direction (x-direction towards left) by a first height therebetween (“height of one layer pair” [0057]), the first horizontal direction being oriented from the memory cell array region toward the connection region, wherein the first gate flat region includes a first gate flat pad region (270 has flat surfaces, see Fig. 3), a first gate flat edge region (290 has flat surfaces), and a first gate flat dummy region (280 has flat surfaces) between the first gate flat pad region and the first gate flat edge region, and wherein the gate contact plugs include first gate contact plugs (264, 265) in contact with the first gate pads on the first gate pads, flat contact plugs (“first contact structures” Claim 2) in contact with the first gate flat pad region on the first gate flat pad region, and an edge flat contact plug (“second contact structure” Claim 2) in contact with the first gate flat edge region on the first gate flat edge region.
Illustrated below is Fig. 3 of Zhang.

    PNG
    media_image1.png
    525
    728
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 4 of Zhang.

    PNG
    media_image2.png
    507
    765
    media_image2.png
    Greyscale

Regarding claim 4, Zhang discloses a semiconductor device (Fig. 4), wherein: the stack structure includes a gate region (encircled, see annotated Fig. 4 above) and an insulating region (left of encircled gate region), the horizontal layers include horizontal gate layers (“gate layers” [0032]) in the gate region and horizontal insulating layers in the insulating region (“insulating layers” [0032]), the first cross-sectional structure of the stack structure is through the gate region of the stack structure in the first horizontal direction, the first gate staircase region and the first gate flat region are arranged in order in the first horizontal direction, and a level of a lowermost first gate pad of the first gate pads of the first gate staircase region is different from a level of the first gate flat pad region by the first height (“height of one layer pair” [0057]).
Regarding claim 13, Zhang discloses a semiconductor device (Fig. 3), wherein a maximum thickness of each of the first gate flat pad region (thickness of S1) and the first gate flat edge region (thickness of S2) is greater than a thickness of each of the horizontal layers (thickness of each of G1 through G9) in the memory cell array region.
Regarding independent claim 16, Zhang discloses a semiconductor device (Fig. 4), comprising: a lower structure (not shown, “substrate” [0032]); a stack structure (“Three-dimensional (3D) semiconductor memory devices”) in a memory cell array region (250) on the lower structure and extending from the memory cell array region into a connection region (260); gate contact plugs (“contact structures” [0041]) on the stack structure in the connection region; and a memory vertical structure (251) penetrating through the stack structure in the memory cell array region, wherein the stack structure includes interlayer insulating layers (“further be covered by other dielectric materials” [0079]) and horizontal layers alternately stacked (“gate layers and insulating layers that are stacked alternatingly” [0032]), wherein, in the connection region, the stack structure includes a staircase region (261) and a flat region (combination of 270, 280, 290) adjacent to the staircase region, wherein the staircase region includes pads (“contact pads” [0057]) lowered in a first horizontal direction (x-direction towards left), wherein the flat region includes a flat pad region (270 has flat surfaces, see Fig. 3), a flat edge region (290 has flat surfaces), and a flat dummy region (280 has flat surfaces) between the flat pad region and the flat edge region, and wherein the gate contact plugs include first gate contact plugs  (264, 265) on the pads, flat contact plugs (“first contact structures” Claim 2) on the flat pad region, and a flat edge contact plug (“second contact structure” Claim 2) on the flat edge region.
Regarding claim 18, Zhang discloses a semiconductor device (Fig. 4), further comprising peripheral contact plugs (211, 214) penetrating through the stack structure in the connection region (see Fig. 5), wherein the stack structure further includes a gate region (250 with 261) and an insulating region (left of 261) adjacent to each other, wherein the gate contact plugs are on the gate region of the stack structure, wherein the lower structure includes peripheral contact pads (“bottom select gate (BSG) connection region” [0042]), and wherein the peripheral contact plugs penetrate through the insulating region of the stack structure, extend into the stack structure (211 and 214 penetrate and extend through the alternatively stacked horizontal layers, see Fig. 5), and are in contact with the peripheral contact pads (“common source contact” [0054]).
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 2-3, 5-8, 10, 14, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 2-3, 5-8, 10, 17, 19-20 is the inclusion of the limitation the first gate flat dummy region has a fourth length greater than each of the second length and the third length (claim 2); the first gate flat dummy region has a fourth length greater than each of the second length and the third length, and the fourth length is the same as or greater than a sum of the second length and the third length (claim 3); the first gate flat dummy region has a fourth length greater than each of the second length and the third length (claims 5-8); a length of the second gate flat dummy region in the first horizontal direction is greater than a length of the first gate flat dummy region in the first horizontal direction (claim 10); the flat dummy region has a fourth length greater than each of the second length and the third length in the first horizontal direction, and each of the flat pad region, the flat edge region, and the pads has a maximum thickness greater than a thickness of each of the horizontal layers in the memory cell array region (claim 17); wherein the upper horizontal layers include a first staircase region including first pads lowered in the connection region by a first height therebetween, wherein the lower horizontal layers include a second staircase region including second pads lowered by a second height smaller than the first height, wherein the upper stack structure includes a first flat region adjacent to the first staircase region, wherein the lower stack structure includes a second flat region adjacent to the second staircase region, wherein each of the first pads has a first length, wherein the first flat region includes a flat pad region having a second length greater than the first length in a first horizontal direction, a flat edge region having a third length greater than the first length in the first horizontal direction, and a flat dummy region between the flat pad region and the flat edge region, wherein a fourth length of the flat dummy region in the first horizontal direction is greater than each of the second length and the third length, wherein the second flat region has a length greater than the first length in the first horizontal direction, and wherein the gate contact plugs include first gate contact plugs on first and second pads, a second gate contact plug and a dummy contact plug spaced apart from each other on the flat pad region, and a flat edge contact plug on the flat edge region (claim 19).  Prior art of record teaches dummy regions having a length, however, the relative length as claimed was not found to be an obvious variation thereof.
The primary reason for the allowable subject matter of claims 12, 14 is the inclusion of the limitation the first gate flat pad region and the first gate flat edge region are at a same level, the first gate flat pad region includes a first conductive layer, the first gate flat edge region includes a second conductive layer, the first gate flat dummy region includes an insulating material, and the insulating material of the first gate flat dummy region separates the first conductive layer of the first gate flat pad region from the second conductive layer of the first gate flat edge region in the first horizontal direction such that the first conductive layer and the second conductive layer are spaced apart from each other in the first horizontal direction; the first gate flat pad region and the first gate flat edge region are at a same level, the first gate flat pad region includes a first conductive layer, the first gate flat edge region includes a second conductive layer, the first gate flat dummy region includes a third conductive layer extending from the first conducive layer and the second conductive layer, and a maximum thickness of each of the first and second conductive layers is greater than a minimum thickness of the third conductive layer (claim 14).  Prior art of record teaches conductive layers, insulating materials, and levels, however, the spatial configuration as claimed was not found to be an obvious variation thereof.
The primary reason for the allowable subject matter of claim 15 is the inclusion of the limitation the upper pads are lowered in the first horizontal direction by a second height therebetween, the second height being smaller than the first height, the lower pads are lowered in the first horizontal direction by the second height therebetween, the second gate pads are lowered in the first horizontal direction by the first height therebetween, the first gate pads and the second gate pads are lowered in a second horizontal direction perpendicular to the first horizontal direction by the second height therebetween, the second height smaller than the first height, and a length of the lower gate flat region in the first horizontal direction is greater than a length of each of the first gate pads in the first horizontal direction.  Prior art of record teaches heights, however, the relative heights as claimed were not found to be an obvious variation thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817